Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant argued the cited references do not suggest a bowl free of a drain aperture. 
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to claims 1, 12, and 17 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 10-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (D692623) in view of Graves et al. (5284173) and Lipscomb (2011/0259273) (hereinafter Lipscomb 273).
For claim 1, Lipscomb discloses A water bowl (at least figs. 1-6) comprising: a bowl (at least fig.1) having a planar top edge (at least fig.4), a sidewall (at least fig.1 for curve sidewall of the upper recess portion of the bowl) and a bottom (at least fig.2 for a bottom of the right portion), wherein the bowl is free of a drain aperture (at least figs. 1-6 for the bottom having no drain aperture).
Lipscomb is silent about an emitter aperture in the sidewall of the bowl.
Graves teaches a water bowl comprising an emitter aperture in the sidewall of the bowl (at least fig.4 for aperture where #18 locates). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the water bowl of Lipscomb with an emitter aperture in the sidewall of the bowl as taught by Graves as an alternative position for an emitter aperture in order to allow water to flow for a longer distance to give a more entertaining fountain effect for attractiveness. 
Lipscomb as modified by Graves is silent about an emitter having a through hole, the emitter disposed in the emitter aperture such that a leak-tight seal is formed at the intersection of the emitter and the sidewall of the bowl.
Lipscomb 273 teaches a water bowl (at least fig.8) comprising an emitter (50) having a through hole (at least fig.8), the emitter disposed in the emitter aperture (at least fig.8) such that a leak-tight seal is formed at the intersection of the emitter and a side wall of the bowl (at least fig.8 and/or para 0057). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bowl of 
Lipscomb as modified by Graves and Lipscomb 273 is silent about a drip line connected to the emitter, wherein the drip line is connectable to an on-off valve of a pressurized water source, the on-off valve operable by a control timer.
Graves teaches a drip line (fig.4 for line #10 under the bottom) connected to the emitter (18), wherein the drip line is connectable to an on-off valve of a pressurized water source, the on-off valve operable by a control timer (at least fig.4 for line 10 can be connected to an on-off valve of a pressurized water source, the on-off valve operable by a control timer . Note an on-off valve, a pressurized water source, and a control timer are not positively claimed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bowl of Lipscomb as modified by Graves and Lipscomb 273 with a drip line connected to the emitter as taught by Graves in order to provide liquid flow to the bowl. 
For claim 4, Lipscomb as modified by Graves and Lipscomb 273 is silent about the flow rate of the water exiting the emitter is insufficient to cause the water to spray.
Graves teaches a flow rate of the water exiting the emitter is insufficient to cause the water to spray (at least fig.4 and/or claim 5 for drip rate). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the water bowl of Lipscomb as modified by Graves and Lipscomb 273 with a flow rate of the 
For claim 5, Lipscomb as modified by Graves and Lipscomb 273 is silent about wherein the emitter comprises a flange effecting the leak-tight seal and a stem comprising the through hole.  
Lipscomb 273 teaches emitter comprises a flange (at least fig.8 for flange near 194 and/or 196 and/or para 0057) effecting the leak-tight seal and a stem (at least fig.8 for stem near 190) comprising the through hole (at least fig.8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the emitter of Lipscomb as modified by Graves and Lipscomb 273 with emitter comprises a flange effecting the leak-tight seal and a stem comprising the through hole as taught by Lipscomb 273 in order to provide a seal connection between the emitter and the emitter aperture for fluid delivery. 
For claim 6, Lipscomb as modified by Graves and Lipscomb 273 is silent about wherein: a. the stem is a truncated cone having a base and a tip; b. the base of the cone is connected to the flange; and c. the tip of the cone is sized to receive a drip line connector in a leak-tight fit.
Lipscomb 273 teaches the stem is a truncated cone (fig.8 and/or para 0057 for tapering) having a base (fig.8) and a tip (fig.8); b. the base of the cone is connected to the flange (fig.8); and c. the tip of the cone is sized to receive a drip line connector in a leak-tight fit (fig.8 for connection with a connector 170 of pipe 172 in a leak-tight fit, also see para 0059 for elastomeric material that allow such fit connection). It would have 
For claim 10, Lipscomb as modified by Graves and Lipscomb 273 discloses wherein the emitter is made of a resilient material such that the emitter resiliently seals against the emitter aperture to form the leak-tight seal (Lipscomb 273, at least para 0059 for elastomeric and/or para 0057).
For claim 11, Lipscomb as modified by Graves and Lipscomb 273 discloses wherein the emitter is flush or nearly flush with the sidewall of the bowl (Lipscomb 273 fig.8). 
For claim 12, Lipscomb discloses A water bowl (at least figs. 1-6) comprising: a bowl (at least fig.1) having a top edge (at least fig.4), a sidewall (at least fig.1 for curve sidewall of the upper recess portion of the bowl) and a bottom (at least fig.2 for a bottom of the right portion), wherein the bowl is free of a drain aperture (at least figs. 1-6 for the bottom having no drain aperture).
Lipscomb is silent about an apron connected to the bowl at the top edge forming a cavity between the apron and the sidewall of the bowl.
Graves teaches a water bowl comprising an apron (fig.4 for outer sleeve) connected to the bowl (fig.4 for inner bowl) at the top edge forming a cavity between the apron and the sidewall of the bowl (fig.4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bowl of 
Lipscomb as modified by Graves is silent about a drip line aperture in the apron.
Graves teaches a drip line aperture (fig.4 for aperture near valve V) in the apron. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bowl of Lipscomb as modified by Graves with a drip line aperture in the apron as taught by Graves in order to form a connection point for fluid supply to the bowl. 
Lipscomb as modified by Graves is silent about an emitter disposed in the sidewall in a leak-tight seal.
Lipscomb 273 teaches a water bowl (at least fig.8) comprising an emitter (50) disposed in a wall in a leak-tight seal (at least fig.8 and/or para 0057). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bowl of Lipscomb as modified by Graves with an emitter disposed in the sidewall in a leak-tight seal as taught by Lipscomb 273 in order to allow fluidic coupling for fluid flow at desired rate to create an entertaining fountain effect for attractiveness.  
Lipscomb as modified by Graves and Lipscomb 273  is silent about a drip line connected to the emitter and running from the emitter through the drip line aperture; wherein the drip line is connectable to an on-off valve of a pressurized water source, the on-off valve operable by a control timer.

For claim 13, Lipscomb as modified by Graves and Lipscomb 273 is silent about a flow rate valve connected to the drip line between the emitter and the on-off valve.
Graves teaches a flow rate valve (fig.4, valve V) connected to the drip line.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bowl of Lipscomb as modified by Graves and Lipscomb with a flow rate valve connected to the drip line as taught by Graves in order to allow the fluid flow to be controlled. Note, Lipscomb as modified by Graves and Lipscomb 273 would result in the flow rate valve between the emitter and a pressurized system comprising an on-off valve.
For claim 16, Lipscomb as modified by Graves and Lipscomb 273 discloses wherein the emitter is made of a resilient material such that the emitter resiliently seals against the sidewall to form the leak-tight seal (Lipscomb 273, at least para 0059 for elastomeric and/or para 0057).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb as modified by Graves and Lipscomb 273 as applied to claims 1, 4-6, 10-13, and 16 above, and further in view of Willinger (3776195).
 is silent about wherein the through hole of the emitter is a pressure reducing channel.
Willinger teaches a through hole of an emitter is a pressure reducing channel (at least fig.2 for an emitter of water source #12 and/or together with #42). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the through hole of the emitter of Lipscomb as modified by Graves and Lipscomb 273 with a through hole of the emitter is a pressure reducing channel as taught by Willinger depending on user’s preferences in order to allow fluid to be dispensed in desired manner. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb as modified by Graves and Lipscomb 273 as applied to claim 1, 4-6, 10-13, and 16 above, and further in view of Klenotiz (8104431).
For claim 14, Lipscomb as modified by Graves and Lipscomb 273 is silent about wherein the flow rate valve is disposed in the cavity.
Klenotiz teaches a valve is disposed in the cavity (at least fig.5 and/or fig.7 for position of #40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the position of the valve of Lipscomb as modified by Graves and Lipscomb 273 with a valve is disposed in the cavity as taught by Klenotiz as an alternative position depending on user’s preferences in order to provide protection to the valve. 
Claim 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb in view of Graves et al., Lipscomb 273 and Willinger. 

Lipscomb is silent about an emitter disposed in the sidewall and configured to receive a drip line.
Graves teaches a water bowl comprising an emitter disposed in the sidewall of the bowl (at least fig.4 for where #18 locates) and configured to receive a drip line (at least fig.4 for drip line 10 in connection with the emitter). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the water bowl of Lipscomb with an emitter in the sidewall of the bowl and configured to receive a drip line as taught by Graves as an alternative position in order to provide water to flow for a longer distance to give a more entertaining fountain effect for attractiveness. 
Lipscomb as modified by Graves is silent about an emitter disposed in a leak-tight seal.
Lipscomb 273 teaches a water bowl (at least fig.8) comprising an emitter (50) disposed in a wall in a leak-tight seal (at least fig.8 and/or para 0057). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the emitter of Lipscomb as modified by Graves with an emitter disposed in a leak-tight seal as taught by Lipscomb 273 as an alternative emitter in order to allow fluidic coupling for fluid flow at desired rate.   

Lipscomb 273 teaches an emitter comprising: a stem connected to a head (at least fig.8); the emitter comprising a channel running through the stem and the head (at least fig.8); and the stem is configured to receive a drip line in a leak-tight fit (at least fig.8 and/or para 0057 for connection with a line 170 and/or 172 in leak-tight fit). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the emitter of Lipscomb as modified by Graves and Lipscomb 273 with a stem connected to a head; the emitter comprising a channel running through the stem and the head; and the stem is configured to receive a drip line in a leak-tight fit as taught by Lipscomb 273 as an alternative emitter in order to allow fluidic coupling for fluid flow at desired rate.   
Lipscomb as modified by Graves and Lipscomb 273 is silent about the emitter comprising a pressure-reducing channel.
Willinger teaches an emitter comprising a pressure reducing channel (at least fig.2 for an emitter of water source #12 and/or together with #42). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the emitter of Lipscomb as modified by Graves and Lipscomb 273with an emitter comprising a pressure reducing channel as taught by Willinger depending on user’s preferences in order to allow fluid to be dispensed in desired manner. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/THANH PHAM/Primary Examiner, Art Unit 3643